Citation Nr: 0208507	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for neuropathy of the left 
leg and thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty for training in the Army 
National Guard from September 12, 1994, to January 13, 1995.  
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


REMAND

A review of the record shows that in response to a June 2002 
letter from the Board, the appellant, in July 2002, requested 
to attend a hearing before a member of the Board at the RO.  
Her request has not been honored.  

To ensure due process, and because Travel Board hearings are 
scheduled by the RO, the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
Portland, Oregon RO to schedule the 
appellant for a hearing before a 
Traveling Member of the Board at the RO 
pursuant to 38 C.F.R. § 20.704.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder. 

Thereafter, the case should case should be returned to the 
Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




